Order filed February 13, 2018.




                                       In The

                    Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-18-00101-CV
                                    ____________

                  IN THE INTEREST OF J.D.W., A CHILD


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-05519


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed January 23, 2018. Appellant has established
indigence or is presumed to be indigent. The reporter’s record was due within 10
days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1).
The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order the Official Court Reporter for the 309th District Court to file
the record in this appeal on or before February 23, 2018. If the Official Court
Reporter for the 309th District Court does not timely file the record as ordered, the
court will issue an order requiring her to appear at a hearing to show cause why the
record has not been timely filed and why she should not be held in contempt of
court for failing to file the record as ordered. Contempt of court is punishable by a
fine and/or confinement in jail.



                                   PER CURIAM